Harrison, J.,
delivered the opinion of the court.
Upon the final hearing of this case a jury was waived and the whole question of law and fact was submitted to the eourt for determination. The case was sub*246mitted upon a demurrer to the declaration, three special pleas, and upon the general issue, and the court found upon the issues joined for the defendant, and entered judgment accordingly.
The appellant contends that, in submitting the case to the judge of the circuit court, it was not intended that he should try the general issue along with the other issues in the cause. There is nothing in the record to sustain this contention. The judgment clearly shows that the case was submitted upon the general issue, as well as others, and that the court found upon the general issue, as well as others, in favor of the defendant. It is conceded by the plaintiff in error that if the trial court took cognizance of and disposed of this case on the general issue, as we have shown from the record was done, its judgment thereon is binding and conclusive inasmuch as no exception was taken thereto. This being so, no informality in the record, if any, can be taken advantage of, and the judgment complained of must therefore be affirmed.

Affirmed.